Title: To John Adams from Benjamin Rush, 25 August 1809
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia August 25. 1809

I enclose you four numbers of Duane’s paper. They contain a good deal of matter relative to the dispute between our Country & great Britain. I have not read a column of it, but it excites general attention in our city, and of course is probably worth the notice of a Man who has not, like myself, outlived his patriotism.
My wife, Uncle Mr Boudinot and his daughter it is said, have lately paid a visit to Boston. They will I presume not return without an excursion to Quincy. Since the loss of his cause & character in his contest with the Bradford family, he was sued for a settlement of the estate of the Revd Mr Caldwell who was killed by the British near the close of the revolutionary war, and to wh children which Mr B: acted as administrator. He was said to have acted with great kindness to Mr Caldwell’s Children. Indeed his conduct to them, was the corner stone of his charitable & religious fame. The suit for a settlement of the accounts of the estate was brought by a clergyman and a young Lawyer who had each married a Daughter of Mr Caldwell. To prevent its coming before a Court Mr B—paid to them for the benefit of the whole family £13.000. This business is much spoken of in New Jersey and New York. The Clergy however still cherish him. The following anecdote will explain the reason of their doing so. Some years ago the a rich man belonging to the Society of friends near Princeton gave himself up to drinking. After many private admoninitions from his friends he w to no purpose, he was finally told, by a Committee of the meeting, that if he did not reform, he would be disowned by the meeting. “Disowned disowned!” said he—“you dare not disown me—there is not a man belonging to your Society in these parts that can entertain public friends by myself—no—no—you can’t afford to disown me.” Mr B: keeps a good table, and entertains the “public friends” of all denominations.
yours sincerely
Benjn. Rush